Br the Court :
McCabe brought an action in the common pleas against the plaintiffs in error, and Elizabeth Williams, for work and labor done. The plaintiffs in error were duly served with process, but no process was served upon Elizabeth, nor did she enter her appearance in the action. On the trial of the case j udgment was entered for McCabe against all four of the defendants therein. Subsequently Elizabeth released all error in the judgment and proceeding. The other defendants, the present plaintiffs in error, now seek to reverse a judgment of the district court whereby that of the common pleas was affirmed, alleging for error that judgment was taken against all four of the original defendants, when only three of them had been served with process.
We fail to see any error in this, to the prejudice of the plaintiffs in error. Under our practice, if we should set the judgment aside, it would be our duty to proceed at once to render such judgment as the common pleas ought to have rendered, which would be the same judgment against the three which has already been rendered against the four. It i$ difficult to see how this would benefit the plaintiffs in error. Apparently it would be to their prejudice, rendering each of them, as between themselves, liable for one-third part of the judgment, instead of one-fourth part of it, for which they are now liable.
Motion overruled.